UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7471


ISSAC LAMONT WILLIAMS,

                    Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cv-00607-TDS-LPA)


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Issac Lamont Williams, Appellant Pro Se. Angela Hewlett Miller, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Issac Lamont Williams appeals the district court’s order and judgment, adopting the

magistrate judge’s report and recommendation, construing his 28 U.S.C. § 2241 (2012)

petition challenging his sentence as a 28 U.S.C. § 2255 (2012) motion, and dismissing it

as successive and without authorization from this court. Williams contends on appeal that

§ 2255 is inadequate or ineffective to test the legality of his detention, arguing that his

challenge to his sentence under Mathis v. United States, 136 S. Ct. 2243 (2016), should be

considered under § 2241. Williams has failed to satisfy his burden of demonstrating that

§ 2255 is an inadequate or ineffective means of challenging the validity of his detention.

See Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010); United States v. Poole, 531 F.3d

263, 267 n.7 (4th Cir. 2008). Because the district court lacked jurisdiction over Williams’

petition, we affirm the court’s dismissal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2